Citation Nr: 0423863	
Decision Date: 08/27/04    Archive Date: 09/01/04	

DOCKET NO.  98-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include renal cell carcinoma of the left kidney.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
April 1948 to April 1950, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

A BVA decision dated in August 2000 affirmed the RO's denial 
of the benefit sought on appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in April 
2001, the Court vacated the Board's decision and returned the 
case to the Board for final appellate review.  A BVA decision 
dated in September 2002 again denied the benefit sought on 
appeal.  An appeal to the Court resulted in an Order dated in 
March 2004 which vacated the Board's decision and remanded 
the matter to the Board for readjudication consistent with 
the Joint Motion for Remand (Joint Motion).  The case was 
subsequently returned to the Board.


REMAND

A review of the record following the Court's March 2004 Order 
discloses that the Joint Motion indicated that the matter 
required a remand because the duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim as set 
forth in 38 U.S.C.A. § 5103A had not been met.  In this 
regard, the Joint Motion noted that not all records from the 
veteran's private physician, Joseph C. Butterworth, M.D., had 
been obtained and that the VA was required to make reasonable 
efforts to obtain those records.  The Joint Motion also noted 
that if the VA was unable to obtain those records, the 
appellant was required to be properly notified that the VA 
was unable to obtain those records pursuant to 38 U.S.C.A. 
§ 5103A(b).  With respect to the medical records of 
Dr. Butterworth, the Board notes that the RO had previously 
obtained medical records from that physician dated between 
October 1986 and January 1994.  Thus, it is records dated 
since January 1994 that must be obtained.

The Board also notes that in a December 2002 statement, the 
veteran related that he received relevant treatment from 
Drs. Davis and Hummons in the 1950's and 1960's.  While the 
record reflects that a request for medical records was sent 
to the attention of Dr. Benjamin Davis at the Methodist 
Hospital in February 1994, no response was received to that 
request for medical records.  It also does not appear that 
records from Dr. Hummons had been requested.  The Board 
believes that records from Dr. Hummons should be requested 
and that the RO should renew a request for medical records 
from Dr. Davis.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO should ensure 
that the notification and assistance 
requirements of the VCAA continue to be 
satisfied.  The veteran and his attorney 
should be notified that if there is any 
other evidence or information that they 
think will support the veteran's claim to 
inform the RO, and that if they have any 
evidence in their possession that 
pertains to the claim to send it to the 
RO.

2.  The veteran should be requested to 
furnish authorizations for the release of 
medical records to permit the RO to 
obtain medical records pertaining to the 
veteran from Drs. Davis and Hummons for 
treatment he reports he received in the 
1950's and 1960's, and for records from 
Joseph C. Butterworth, M.D., dated from 
January 1994 to the present date.  If the 
RO is unable to obtain these relevant 
records, the veteran should be notified 
of that fact in conformity with 
38 U.S.C.A. § 5103A(b)(2).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




